The administrator sued the plaintiff in error for damages to the estate of decedent caused by the alleged wrongful death of decedent occasioned by the collision of a train with an automobile in which decedent was riding.
Directed verdict was returned in favor of defendant.
Motion was made for and a new trial granted. Defendant sued out writ of error. *Page 149 
Decedent Woods died, it is alleged, on March 28th, 1928, from injuries received by such collision on March 8th, 1928. He was thirty-six years of age and in good health at the time of his injury. He had been convicted of forgery in 1924 and had served two years in the State Prison. He had accumulated no estate, except a claim for adjusted compensation as an ex-soldier. He was not engaged in any lawful employment and was not even earning a livelihood.
There was no evidence upon which it could reasonably be assumed that he would have, had he continued to live, ever accumulated any estate at all. There was some evidence (of questionable legality) that he had at one time earned as much as a hundred dollars a month as a dealer in livestock, but there is no showing that he had either the opportunity or inclination to further engage in such vocation.
The directing of the verdict was justified by the law as enunciated by this Court in Jacksonville Electric Co. v. Bowden, 54 Fla. 416, 45 So. 755, and M.  B. R. Co. v. May,83 Fla. 524, 91 So. 553.
It therefore follows, I think, that the granting of a new trial was error and the judgment should be reversed, with directions that judgment for defendant be entered on the verdict in the court below, unless a motion in arrest of judgment or for judgment non obstante verdicto, shall be made and prevail.
ELLIS, J., concurs.